Appeal from a decision of the Workmen’s Compensation Board. Claimant who is employed in a clerical job testified he helped move heavy freight in March or April of 1955 and that on June 10 of that year helped move bags weighing 40 to 50 pounds. He testified that following the moving incident in March or April he felt numbness in his left arm and leg and felt tired; and that after June 10 he became sick to his stomach, became unconscious for a short time, and had a pain in his head. He noticed later that his eye would “ jump ”. On July 5, while on vacation, having further trouble with his vision, he visited a physician in Canada who diagnosed his condition as a thrombosis of the internal carotid artery. There is medical proof that claimant also has suffered a coronary occlusion. It .is agreed by medical witnesses that the carotid thrombosis has affected his eyesight. The board has found that claimant’s physical condition is not due to the work he performed; and this finding, upon the record before us, is supported by substantial evidence. Not only is there medical opinion in the record to the effect that the carotid artery symptoms would not have occurred in the time sequence of work and symptoms described by claimant; but medical histories attributed to claimant show that he described to at least two doctors the onset of his symptoms to be associated with activities entirely unrelated to his work. The board was not required to find, therefore, that the physical conditions established are due to the activity of June 10 or the activity described as occurring in March or April. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.